This case presents error from the district court of Carter county, and was brought on the 8th day of January, 1909, by the plaintiff in error to recover of and from the defendant in error a balance of $68.11. Judgment was rendered thereon on March 10, 1909, and the defendant thereupon, by counsel, filed in said court a motion to set aside and vacate the said judgment and dismiss the action, for the reason that the district court had no jurisdiction to entertain the same, which was sustained, and the action has been regularly lodged in this court for review.
The issue herein is identical with that in the case ofDallas v. Pitchford, ante, 115 P. 1110, an opinion prepared and delivered *Page 13 
at this term of court, and the rule declared therein is likewise declared here.
The judgment of the trial court is accordingly reversed, and the action remanded to proceed in accordance with this opinion.
All the Justices concur.